DOCUMENTS UNDER SEAL
                      Case 3:19-cr-00340-CRB Document 2 Filed 11/18/19 Page 1 5ofminutes
                                                           TOTAL TIME (m ins):
                                                                                  1
M AGISTRATE JUDGE                              DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                              Melinda K. Lock                           FTR 10:55-11:00
MAGISTRATE JUDGE                               DATE                                      NEW CASE      CASE NUMBER
SALLIE KIM                                 November 18, 2019                                           3:19-cr-00340-CRB-1
                                                         APPEARANCES
DEFENDANT                                      AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Roger Karlsson                                 45      Y        P       Sophia Whiting                       APPT.
U.S. ATTORNEY                                  INTERPRETER                          FIN. AFFT              COUNSEL APPT'D
                                                                                    SUBMITTED              - Provisional
William Frentzen
PROBATION OFFICER            PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR            PARTIAL PAYMENT
                              Ana Mendoza                               APPT'D COUNSEL              OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
      held - 4 mins                                                                                            TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT                 BOND HEARING          IA REV PROB. or           OTHER
                                 held - 1 min                                        or S/R
       DETENTION HRG               ID / REMOV HRG              CHANGE PLEA           PROB. REVOC.              ATTY APPT
                                                                                                               HEARING
                                                        INITIAL APPEARANCE
        ADVISED                  ADVISED                    NAME AS CHARGED               TRUE NAME:
        OF RIGHTS                OF CHARGES                 IS TRUE NAME
                                                           ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON                READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                  SUBSTANCE
                                                            RELEASE
      RELEASED            ISSUED                        AMT OF SECURITY        SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND               $                                                  SURRENDERED
                                                                                                           DATE:
PROPERTY TO BE POSTED                               CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                     DETAINED        RELEASED      DETENTION HEARING             REMANDED
      FOR              SERVICES                                                   AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
    CONSENT                      NOT GUILTY                    GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA                PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                             FILED
                                                           CONTINUANCE
TO:                               ATTY APPT                   BOND                  STATUS RE:
11/22/2019                        HEARING                     HEARING               CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.                PRELIMINARY          CHANGE OF                67$786
                                  AFFIDAVIT                    HEARING              PLEA
10:30 AM                                                       BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                    $55$,*1MENT           MOTIONS                 JUDGMENT &
                                  HEARING                                                                    SENTENCING
Sallie Kim
        TIME W AIVED              TIME EXCLUDABLE              IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC               REMOVAL              CONFERENCE               HEARING
                                  3161                         HEARING
                                                     ADDITIONAL PROCEEDINGS
Stipulation to exclude time signed in Court.


                                                                                           DOCUMENT NUMBER:
